Citation Nr: 1402953	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part denied entitlement to service connection for hearing loss.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An October 1991 rating decision denied the Veteran's claim of entitlement to service connection for a hearing loss; the Veteran took no further action on the appeal, and the decision became final.

2.  A May 2006 rating action held that new and material evidence to reopen the claim of entitlement to service connection for a hearing loss had not been submitted; the Veteran took no further action on the appeal, and the decision became final.

2.  Evidence received since the May 2006 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether there is a nexus relationship between the Veteran's hearing loss disability and service.

3.  The Veteran's bilateral hearing loss was not manifest during service or within one year of separation from service and is not related to any incident of service, to include noise exposure.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, denying the claim of service connection for hearing loss, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for hearing loss; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2013).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  
A September 2007 letter fully satisfied the duty to notify provisions prior to the readjudication of the Veteran's claim in September 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2007 medical examination to obtain an opinion as to whether his hearing loss was the result of military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

A May 2006 rating action held that new and material evidence to reopen the claim of entitlement to service connection for a hearing loss had not been submitted; the Veteran took no further action on the appeal, and the decision became final.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service connection for bilateral hearing loss was denied in October 1991 for lack of a nexus between a current disability and service.  The rating decision noted that service records indicated a brain concussion with bilateral auditory deficit in June 1967, but the separation examination indicated the Veteran's hearing had returned to normal.  A May 2006 rating action held that new and material evidence to reopen the claim of entitlement to service connection for a hearing loss had not been submitted; the Veteran took no further action on the appeal, and the decision became final. To reopen, the new and material evidence must be received showing either a current chronic disability or that a current disability is related to service.

In December 2007 the Veteran underwent a VA examination and opinion regarding his hearing loss.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim. The Board concludes that reopening is warranted. See 38 C.F.R. § 3.156(a).

II.  Service Connection

In this case, the Veteran claims that he suffers from hearing loss due to the presence of acoustic trauma during his period of active duty as a weapons infantryman.  For the reasons that follow, the Board finds that hearing loss was not incurred in service, manifest within one year of separation from service or are otherwise related to any incident of service, including in-service noise exposure.  The Board concludes that service connection is not warranted.

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

At a December 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
65
LEFT
25
25
25
45
80

Speech recognition was 92 percent in the right ear and 92 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The current disability element is well established. 

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma due a grenade explosion in June 1967.  The Veteran's service treatment records (STR) show he was treated for a head injury resulting from a grenade explosion, that resulted in bilateral auditory deficit.  He noted military noise exposure to include grenades, tanks, machine guns and small arms fire.  The Board finds that the Veteran has inservice noise exposure.  See 38 U.S.C.A. 1154(a).  The mere fact of noise exposure does not mean that the Veteran has a hearing loss disability as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

The Veteran's STRs from October 1966 show normal hearing at entrance, but show an auditory threshold shift after the Veteran suffered a head injury following a grenade explosion during service.  However, the audiogram performed at separation from service showed hearing had returned to normal.  As such, the Veteran's STRs provide evidence against his claims.

In December 2007, the Veteran underwent a VA examination.  The examiner conducted a thorough review of the claims file, and a physical examination of the Veteran.  The examiner noted the bilateral auditory shift following the grenade explosion, but given that hearing acuity returned to within normal limits bilaterally, the examiner concluded the evidence suggested a temporary threshold shift and not a permanent threshold shift.  The examiner therefore concluded the Veteran's present bilateral hearing loss was not related to the acoustic trauma suffered in service.

The first evidence of a complaint of hearing loss by the Veteran following service was in his June 1991 claim for service connection.  In his May 2009 notice of disagreement, the Veteran stated that he was assigned as a "tunnel rat," and that he was ordered to kill enemy soldiers by gun fire in the confined space of the tunnel.  He further stated that his ears had not stopped ringing since that time.  In his June 2010 VA Form 9, the Veteran again asserted that he had been exposed to a grenade blast and artillery noise in the confined space of the tunnel.

The Veteran's lay testimony is not sufficient to establish a nexus between his current disability and service because he has not described hearing loss during service or persistently after service in this case.  Though he stated the ringing in his ears persisted since service, he did not stated the hearing loss persisted since service, and the first evidence of a complaint of hearing loss is over twenty years later when the Veteran filed his initial claim for hearing loss in June 1991.  The VA examination, conversely, is both competent and credible evidence.  Accordingly the negative VA opinion on the question of nexus carries the most probative weight of all of the evidence for consideration.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss disability is related to the acoustic trauma sustained in service.  As such, service connection for bilateral hearing loss is not warranted on a direct basis.

Alternately, the Board finds the evidence insufficient to support a finding of presumptive service connection.  Organic diseases of the nervous system (including sensorineural hearing loss) are classified as "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

There is no probative evidence of significant weight supporting presumptive service connection.  There is are no post-service treatment records or statements from the Veteran indicating hearing loss onset within one year of separation from service.  As discussed above, the STRs show normal hearing at entrance and separation from service, with a brief intervening period of acute hearing loss.  Relevant evidence of record weighs against a finding of chronic disease during service, continuity of symptomatology since service, or manifestation of a chronic disease to a compensable degree within one year of service.  The Board, therefore, finds the Veteran's hearing loss is not presumed to have been incurred during service.

In light of the foregoing, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   

ORDER

Reopening of a claim for service connection for hearing loss is granted; the appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


